DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui (US 20210097900 A1).

Regarding claim 13, Cui teaches a touchscreen, the touchscreen comprises a conductive layer (15), a display module (14), a first circuit board (22), and a second circuit board (24), the conductive layer comprises a touch sensing electrode and N first traces, N is greater than or equal to 2, the first circuit board comprises a touch driving integrated circuit, and the second circuit board comprises at least one wire (Fig. 1, [0031]-[0032], where the touch panel 15 comprises a plurality of electrodes; Fig. 3, [0036]-[0038], where the second circuit board 24 connects a plurality of traces from the touch panel 15 to the first circuit board 22 comprising a touch chip 52), wherein 
	the touch sensing electrode is coupled to a first end of each of the N first traces, a second end of each of M first traces is coupled to a first end of one wire on the second circuit board through the display module, and a second end of each wire on the second circuit board is coupled to the touch driving integrated circuit, wherein M is less than or equal to N, and the N first traces comprise the M first traces (Fig. 3, [0036]-[0038], where the second circuit board 24 connects a plurality of traces from the touch panel 15 to the first circuit board 22 comprising a touch chip 52); 
	the display module is configured to perform display (Figs. 1 and 3, [0041], where the display module is driven by a display chip 54 to perform display); 
	the touch sensing electrode is configured to generate a detection signal when a touch operation is performed on the touchscreen ([0032], where a touch function comprises an electrode generating a response when an operation is performed); 
	the at least one wire on the second circuit board is configured to couple the second end of each of the M first traces to the touch driving integrated circuit (Fig. 3, 
	the touch driving integrated circuit is configured to drive the touch sensing electrode, and receive the detection signal generated by the touch sensing electrode ([0038], where the touch chip 52 is configured to support the full function of the touch panel 15).

	Regarding claim 14, Cui teaches the touchscreen according to claim 13, wherein the first circuit board further comprises a first opening, the second circuit board further comprises a second opening, and 7International Application No. PCT/CN2020/072703Attorney Docket No. 13210265USPreliminary Amendmentan anisotropic conductive film is comprised between the first opening and the second opening (Figs. 1 and 3, [0033], [0037], where the first and second circuit boards necessarily comprise openings where the connect to leads 32 via ACF 40); and the second end of each wire on the second circuit board is coupled to the touch driving integrated circuit through the second opening, the anisotropic conductive film, and the first opening (Fig. 2, [0038], where there is a connection formed to the touch chip 52 via the circuit boards and conductive film).

	Regarding claim 24, Cui teaches an electronic device, comprising a processor and a touchscreen, wherein 
	the processor is configured to receive a signal output by a touch driving integrated circuit in the touchscreen (Fig. 3, [0036], where the mainboard 60 acts to control both display and touch function); and 

	the touch sensing electrode is coupled to a first end of each of the N first traces, a second end of each of M first traces is coupled to a first end of one wire on the second circuit board through the display module, and a second end of each wire on the second circuit board is coupled to the touch driving integrated circuit, wherein M is less than or equal to N, and the N first traces comprise the M first traces (Fig. 3, [0036]-[0038], where the second circuit board 24 connects a plurality of traces from the touch panel 15 to the first circuit board 22 comprising a touch chip 52); 
	the display module is configured to display (Figs. 1 and 3, [0041], where the display module is driven by a display chip 54 to perform display); 
	the touch sensing electrode is configured to generate a detection signal when a touch operation is performed on the touchscreen ([0032], where a touch function comprises an electrode generating a response when an operation is performed); 
	the at least one wire on the second circuit board is configured to couple the second end of each of the M first traces to the touch driving integrated circuit (Fig. 3, 
	the touch driving integrated circuit is configured to drive the touch sensing electrode, and receive the detection signal generated by the touch sensing electrode ([0038], where the touch chip 52 is configured to support the full function of the touch panel 15).

	Regarding claim 25, Cui teaches the electronic device according to claim 24, wherein the first circuit board further comprises a first opening, the second circuit board further comprises a second opening, and 7International Application No. PCT/CN2020/072703Attorney Docket No. 13210265USPreliminary Amendmentan anisotropic conductive film is comprised between the first opening and the second opening (Figs. 1 and 3, [0033], [0037], where the first and second circuit boards necessarily comprise openings where the connect to leads 32 via ACF 40); and the second end of each wire on the second circuit board is coupled to the touch driving integrated circuit through the second opening, the anisotropic conductive film, and the first opening (Fig. 2, [0038], where there is a connection formed to the touch chip 52 via the circuit boards and conductive film).

Allowable Subject Matter

Claims 15-23 and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692